DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.  Claims 1 and 4-20 remain pending in the application.  Claims 6-20 remain withdrawn from consideration.  The previous 35 USC 112 rejections of claim 2 is withdrawn in light of applicant’s cancelling of claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 7,129,596 to Macedo in view of U. S. Patent Publication 2014/0318877 to Edwards and U. S. Patent 5,531,246 to Ritter.
Macedo teaches an apparatus comprising:

an air compressor coupled to the wind turbine, wherein the air compressor compresses air in response to rotation of blades (2) of the wind turbine to capture wind power (Fig. 1; col. 4 lines 24-28)
a lift system (11, 12) that lifts the wind turbine (1) and the air compressor off the ground to move freely in the air, wherein the lift system (11, 12) comprises a balloon (11) and the lift system (11, 12) is separate from the wind turbine (1) with the balloon (11) and the wind turbine (1) both being in the air (Fig. 1; col. 4 lines 24-28).
Macedo teaches that compressed air is transferred from the hovering compressor to an anchoring site, but is otherwise silent as to how the compressed air is transferred from the compressor to the ground and the details of how the compressed air is transferred into electrical power once received on the ground.  Edwards teaches an apparatus comprising:
an air compressor (3) coupled to a wind turbine (Fig. 1; paragraph [0009]); and
a tube (7) that directs the air compressed by the air compressor (3) to a receiving unit (9) on the ground, wherein the receiving unit (9) comprises one or more tanks for storing the air compressed by the air compressor (3) for future use to facilitate stabilizing the captured wind power (Fig. 1; paragraph [0009]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Macedo with the tube taught by Edward in order to convey compressed air generated by wind power so that it can be used to power vehicles (paragraph [0009]).

a length of unspooled tube of a tube (11) is adjusted during operation (col. 2 lines 27-47).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Macedo with the tube spool taught by Ritter in order to prevent extra hose from getting knotted or caught on objects.
Macedo, Edwards and Ritter are silent as to what material the hose is made from.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hose from plastic, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Macedo teaches that the lift system is configured to lift the wind turbine (1) to “higher altitudes” such that “the turbine may be required to be equipped with air traffic signaling lights”, but is silent as to the exact height.  However, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  The recitation of a height that is 1000 feet above the ground is a recitation with respect the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 7,129,596 to Macedo in view of U. S. Patent Publication 2014/0318877 to Edwards, U. S. Patent 5,531,246 to Ritter and U. S. Patent 6,327,994 to Labrador.
Macedo, Edwards and Ritter teach an apparatus having all the limitations of claim 1, as detailed above, but Macedo is silent as to how the compressed air used to generate electricity while Edwards and Ritter do not teach the use of an air motor driving a generator.  Labrador teaches an apparatus comprising:
an electrical generator having an air motor, wherein air compressed by an air compressor is used to drive the air motor (col. 42 lines 50-59).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Macedo with the air motor and generator taught by Labrador in order to generate electric power from compressed air that is remotely generated, and further such that the generator, with its heavy magnets, can be located on the ground and not in the air where the compressor is located.
In the alternative, claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 7,129,596 to Macedo in view of U. S. Patent Publication 2014/0318877 to Edwards, U. S. Patent 5,531,246 to Ritter and U. S. Patent Publication 2014/0240785 to Chen.
Macedo teaches that the lift system is configured to lift the wind turbine (1) to “higher altitudes” such that “the turbine may be required to be equipped with air traffic signaling lights”, but is silent as to the exact height.  Edwards and Ritter do not teach a lift system.  Chen teaches an apparatus wherein the lift system is configured to lift the 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Macedo with the air motor and generator taught by Chen in order to locate the turbines at an elevation where “the wind is stable” (paragraph [0043]).
In the alternative, claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 7,129,596 to Macedo in view of U. S. Patent Publication 2014/0318877 to Edwards and U. S. Patent Publication 2009/0277454 to Davis.
Macedo teaches an apparatus comprising:
a wind turbine (1) comprising blades (2) that rotate in response to wind (Fig. 1; col. 3 lines 17-18 and 56-62); 
an air compressor coupled to the wind turbine, wherein the air compressor compresses air in response to rotation of blades (2) of the wind turbine to capture wind power (Fig. 1; col. 4 lines 24-28)
a lift system (11, 12) that lifts the wind turbine (1) and the air compressor off the ground to move freely in the air, wherein the lift system (11, 12) comprises a balloon (11) and the lift system (11, 12) is separate from the wind turbine (1) with the balloon (11) and the wind turbine (1) both being in the air (Fig. 1; col. 4 lines 24-28).
Macedo teaches that compressed air is transferred from the hovering compressor to an anchoring site, but is otherwise silent as to how the compressed air is transferred from the compressor to the ground and the details of how the compressed 
an air compressor (3) coupled to a wind turbine (Fig. 1; paragraph [0009]); and
a tube (7) that directs the air compressed by the air compressor (3) to a receiving unit (9) on the ground, wherein the receiving unit (9) comprises one or more tanks for storing the air compressed by the air compressor (3) for future use to facilitate stabilizing the captured wind power (Fig. 1; paragraph [0009]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Macedo with the tube taught by Edward in order to use to convey compressed air generated by wind power so that it can be used to power vehicles (paragraph [0009]).
Macedo is silent as to the hose and Edwards does not teach a means for adjusting the length of the tube during operation.  Davis teaches an apparatus wherein:
a length of unspooled plastic tube of a plastic tube (106) is adjusted during operation (paragraphs [0031], [0034] and [0035]),
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Macedo with the tube material and spool taught by Davis in order to use a material known for use in air tubing and which can be “provided in a variety of colors” (paragraph [0031]), and to prevent extra hose from getting knotted or caught on objects.
Macedo teaches that the lift system is configured to lift the wind turbine (1) to “higher altitudes” such that “the turbine may be required to be equipped with air traffic signaling lights”, but is silent as to the exact height.  However, it has been held that the Ex part Masham, 2 USPQ2d 1647 (1987).  The recitation of a height that is 1000 feet above the ground is a recitation with respect the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art.
In the alternative, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 7,129,596 to Macedo in view of U. S. Patent Publication 2014/0318877 to Edwards, U. S. Patent Publication 2009/0277454 to Davis and U. S. Patent 6,327,994 to Labrador.
Macedo, Edwards and Davis teach an apparatus having all the limitations of claim 1, as detailed above, but Macedo is silent as to how the compressed air used to generate electricity while Edwards and Davis do not teach the use of an air motor driving a generator.  Labrador teaches an apparatus comprising:
an electrical generator having an air motor, wherein air compressed by an air compressor is used to drive the air motor (col. 42 lines 50-59).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Macedo with the air motor and generator taught by Labrador in order to generate electric power from compressed air that is remotely generated, and further such that the generator, with its heavy magnets, can be located on the ground and not in the air where the compressor is located.
In the alternative, claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 7,129,596 to Macedo in view of U. S. Patent Publication 2014/0318877 to Edwards, U. S. Patent Publication 2009/0277454 to Davis and U. S. Patent Publication 2014/0240785 to Chen.
Macedo teaches that the lift system is configured to lift the wind turbine (1) to “higher altitudes” such that “the turbine may be required to be equipped with air traffic signaling lights”, but is silent as to the exact height.  Edwards and Davis do not teach a lift system.  Chen teaches an apparatus wherein the lift system is configured to lift the wind turbine (12) to a height that is 1000 feet above the ground (paragraphs [0038] and [0043]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Macedo with the air motor and generator taught by Chen in order to locate the turbines at an elevation where “the wind is stable” (paragraph [0043]).
Response to Arguments
Applicant's arguments filed on January 15, 2021 have been considered but are moot in view of the new grounds of rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746